Citation Nr: 0948232	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen or reconsider the claim of entitlement to service 
connection for diabetes mellitus, type II.

2.  Entitlement to an increased evaluation for 
thrombophlebitis of the right leg, currently evaluated as 30 
percent disabling.

3.  Entitlement to restoration of a 40 percent evaluation for 
thrombophlebitis of the left leg. 

4.  Entitlement to a compensable evaluation prior to May 14, 
2009, for tinea cruris and tinea pedis.

5.  Entitlement to an evaluation greater than 10 percent 
beginning May 14, 2009 for tinea cruris and tinea pedis.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 
1960, and from January 1968 to June 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a hearing before the Board in September 2009, the 
Veteran raised the issue of service connection for 
hypertension, as secondary to his claimed diabetes mellitus.  
This matter is referred to the RO for appropriate 
disposition.  

In an April 2009 rating decision, service connection for 
asbestosis was denied.  The Veteran submitted a letter in 
September 2009 in which he discussed the circumstances of his 
employment on board ship and following, explaining that he 
did not work with asbestos post-service when he was employed 
as a steel mill supervisor.  The RO is directed to ascertain 
whether the Veteran intended this document as a notice of 
disagreement to the April 2009 rating decision denying 
service connection for asbestos, and thereafter, to take all 
appropriate action.


The issues of entitlement to service connection for diabetes 
mellitus, restoration of the 40 percent evaluation for 
thrombophlebitis of the left leg, and for a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision denied entitlement to service 
connection for diabetes mellitus type II.  The Veteran was 
notified of this decision and did not appeal.  

2.  Evidence received since the June 2002 rating decision 
includes service personnel and service department records not 
previously of record, which existed at the time of the RO's 
June 2002 denial of the Veteran's original claim seeking 
service connection for the diabetes mellitus, type II, and 
the RO's inability to obtain these records at an earlier time 
was not due to the Veteran's failure to provide the RO with 
sufficient information.

3.  The medical evidence establishes that the right leg 
thrombophlebitis is manifested by persistent edema and stasis 
pigmentation, but is not manifested by persistent ulceration 
or board-like edema with constant pain at rest.  

4.  The medical evidence establishes that prior to May 14, 
2009, the tinea cruris and tinea pedis affected 4 percent of 
the entire body, without evidence of systemic therapy, or 
that tinea cruris and tinea pedis approximated scars that 
were deep and nonlinear, or that prior to October 23, 2008, 
that tinea cruris and tinea pedis limited function of an 
affected part, or that after October 23, 2008, that tinea 
cruris and tinea pedis approximates that of three or four 
painful unstable scars.

5.  The medical evidence establishes that beginning to May 
14, 2009, the tinea cruris and tinea pedis affected 5 percent 
of the entire body, without evidence of systemic therapy, or 
that tinea cruris and tinea pedis approximated scars that 
were 


deep and nonlinear, or that prior to October 23, 2008, that 
tinea cruris and tinea pedis limited function of an affected 
part, or that after October 23, 2008, that tinea cruris and 
tinea pedis approximates that of three or four painful 
unstable scars.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim for 
entitlement to service connection for diabetes mellitus, type 
II have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  The criteria for an evaluation of 40 percent, but no 
greater, for thrombophlebitis of the right leg are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 7121 (2009). 

3.  The criteria for a compensable evaluation prior to May 
14, 2009, for tinea cruris and tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 7806 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7806 (2009).

4.  The criteria for an evaluation greater than 10 percent, 
beginning May 14, 2009, for tinea cruris and tinea pedis, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 7806 (2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

In the June 2009 supplemental statement of the case, the RO 
reopened the previously denied claim for service connection 
for diabetes mellitus and denied entitlement to service 
connection for the condition on the merits of the claim.  
However, before considering a claim that has previously been 
adjudicated, the Board must determine whether new and 
material evidence was presented or secured for the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  

In a June 2002 rating decision, the RO denied service 
connection for diabetes mellitus, type II.  The Veteran was 
provided notice of this decision but did not appeal.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Regulations further provide that at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding 38 C.F.R. § 3.156(a).  Further,  38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later.

Since the June 2002 rating decision, the RO has received 
service personnel records and service department records that 
were not previously of record, which existed at the time of 
the RO's June 2002 denial of the Veteran's original claim 
seeking service connection for the diabetes mellitus, type 
II, and the RO's inability to obtain these records at an 
earlier time was not due to the Veteran's failure to provide 
the RO with sufficient information.

Accordingly, reconsideration of the claim of entitlement to 
service consideration for diabetes mellitus, type II is 
warranted.  38 C.F.R. § 3.156(c).

II.  Increased Evaluations

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in May 2004, 
March 2006, and June 2008 satisfied the duty to notify 
provisions, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
Veteran what was necessary to substantiate his service 
connection claim, and as such, the essential fairness of the 
adjudication was not affected.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations and were provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2009).

Right Leg Thrombophlebitis

Service connection for thrombophlebitis with deep venous 
insufficiency of the right leg was granted in a November 1975 
rating decision, and a 10 percent evaluation, was assigned 
effective in June 1975.  The Veteran appealed the evaluation 
and, in an October 1977 rating decision a 30 percent 
evaluation was assigned, pursuant to a September 1977 Board 
decision, effective in June 1975.  In March 1998, the 
evaluation was reduced to 20 percent.  However, in October 
2005, the RO restored the 30 percent evaluation, noting that 
the reduction in March 1998 was clearly and unmistakably 
erroneous in that the 30 percent evaluation was protected.  
38 C.F.R. § 3.951 (2009).  However, as this corrective action 
does not constitute a full grant of 


all benefits possible, and as the Veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for degenerative disease of the low back is still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The 30 percent evaluation assigned for thrombophlebitis of 
the right leg was assigned under Diagnostic Code 7121.  A 
higher, 40 percent evaluation is warranted under this 
diagnostic code for post-phlebitic syndrome of any etiology 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7121.  It is noted that changes to 38 C.F.R. 
§ 4.104 were made, effective in October 2006, however, the 
revisions did not impact Diagnostic Code 7121 and are not 
relevant here.

The Veteran testified before the Board in September 2009 that 
he experienced tenderness, swelling, discoloration, and was 
prescribed support socks that he wore all the time, as well 
as inserts for his shoes.  He testified that he experienced 
hair loss, but that he had no sores.  He testified that his 
ability to walk was limited due to pain and swelling.

VA examinations conducted in October 2004 and May 2009 show 
complaints of pain, pain on walking, aching, and swelling 
despite the use of support hose.  Moreover, stasis dermatitis 
and pretibial edema were found on examination in 2004, and 
mild stasis dermatitis to the dorsal aspect of the distal 1/3 
of the leg and 1+ pitting edema were shown on examination in 
May 2009.  VA treatment records dated from February 2004 to 
May 2009 report findings of edema, trace edema, and 1+ edema, 
with findings of stasis dermatitis in 2005.  Private 
treatment records dated from February 2002 to June 2004, and 
in July 2008 show findings of edema with stasis changes in 
2002 through 2004.

In an October 2008 statement, the Veteran's treating private 
physician reported that he had treated the Veteran since 
2000, and that the Veteran had from that time evidenced 
significant stasis changes, chronic edema, and hair loss 
consistent with his chronic venous disease.  Treatment 
consisted of wraps, compression stockings, leg elevation, and 
moisturizers.  The Veteran complained of aching discomfort in 


the legs, with increased edema, brought on with prolonged 
standing or walking, and relieved by elevation or compression 
hosiery.  The physician stated the Veteran had visible 
varicose veins.  

VA treatment entries between January 2007 and June 2009 
reflect no findings of edema in the lower extremities.  
However, the majority of the entries show findings of 1+ 
edema.  Moreover, those entries showing positive findings of 
edema were examinations specifically for diabetes mellitus 
and podiatry, and the finding of edema was specific to the 
bilateral lower extremities, whereas the other entries were 
examinations by the primary care physician, where the 
notation was of no edema in the extremities as a whole.  

Given the consistent findings of edema and stasis dermatitis, 
stasis changes in the private and VA treatment records, as 
presented by the private physician's October 2008 statement 
and confirmed by VA examinations in 2004 and 2009, the 
disability picture presented by the medical evidence more 
nearly approximates the criteria required for a 40 percent 
rating for right leg thrombophlebitis.  38 C.F.R. § 4.7 
(2009); see also 38 C.F.R. § 4.104, Diagnostic Code 7121.  

However, the requirements for a higher, 60 percent 
evaluation, are not met.  Under Diagnostic Code 7121, a 60 
percent evaluation is warranted where there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent evaluation 
is warranted where there is massive board-like edema with 
constant pain at rest.  Id. 

Private treatment records show findings of an ulcer and a 
nodule in the right flank in 2001 and 2003, respectively.  VA 
examinations conducted in October 2004 and May 2009 showed no 
findings of palpable varicosities, or of open lesions or 
ulcerations.  The private physician's statement in October 
2008 does not indicate that the Veteran's disability is 
manifested by ulcers.  A finding of a nodule, which is not an 
ulcer, and a single ulcer in 2003, does not rise to the level 
of persistent ulceration as required by the criteria.  
Moreover, while VA and private treatment 


records reflect his complaints of pain, the medical evidence, 
including the VA examinations conducted in 2004 and 2009, and 
the private physician's statement in October 2008, do not 
show findings of massive board-like edema.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the 40 
percent rating for right leg thrombophlebitis inadequate.  
The Veteran's right leg thrombophlebitis is evaluated as a 
cardiovascular disorder pursuant to 38 C.F.R. § 4.104, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the Veteran's right leg thrombophlebitis is 
manifested by persistent edema and stasis pigmentation.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
40 percent disability rating for his service-connected right 
leg thrombophlebitis.  A rating in 


excess thereof is provided for certain manifestations of the 
service-connected right leg thrombophlebitis but the medical 
evidence of record does not demonstrate that such 
manifestations are present in this case.  The criteria for a 
40 percent disability rating more than reasonably describes 
the veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

Accordingly, the medical evidence supports the grant of 40 
percent for right leg thrombophlebitis.  However, the 
preponderance of the evidence is against an evaluation 
greater than 40 percent at any time during the appeal period 
and therefore, there is no doubt to be resolved, and an 
evaluation greater than 40 percent for right leg 
thrombophlebitis is not warranted.  Hart v. Mansfield, 21 
Vet. App. 505 (2007) (noting that staged ratings are 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).

Tinea Cruris and Tinea Pedis

Service connection for tinea cruris and tinea pedis was 
granted in a January 1977 rating decision and a 
noncompensable evaluation was assigned, effective in 
September 1976.  The Veteran appealed the evaluation and in a 
September 1977 Board decision, the noncompensable evaluation 
was confirmed.  In a June 2009 rating decision, the RO 
granted a 10 percent evaluation for tinea cruris and tinea 
pedis, effective May 14, 2009.  However, as this does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for degenerative disease 
of the low back is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In addition, the rating action produced two separate time 
periods for consideration, that time period prior to May 14, 
2009 and that beginning May 14, 2009.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's tinea cruris and tinea pedis was initially 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806, which 
contemplates a skin condition evaluated analogous to 
dermatitis or eczema.  In the June 2009 rating decision, the 
diagnostic code for tinea cruris and tinea pedis was changed 
to Diagnostic Code 7813, for dermatophytosis to include tinea 
pedis and tinea cruris, but directs that such condition is to 
be evaluated under Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, or 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 
7813.

Effective October 23, 2008, the criteria for the evaluation 
of scars was revised.  See 73 Fed. Reg. 54708-01, 54710 
(September 23, 2008). 

Under the criteria in effect prior to September 23, 2008, 
superficial scars, on other than the head, face, or neck, 
that do not cause limited motion and encompass an area or 
areas at least 144 square inches (929 square centimeters) 
warrant a 10 percent evaluation under Diagnostic Code 7802.  
Under Diagnostic Code 7803, superficial scars that are also 
unstable warrant a 10 percent evaluation.  Diagnostic Code 
7804 provided a 10 percent evaluation for scars that are 
superficial and painful on examination.  Under Diagnostic 
Code 7805, other scars could be rated on limitation of 
function of the affected area.  Notes following the 
diagnostic codes defined an unstable scar was specified as 
one where, for any reason, there was frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2007).

Under the regulations in effect prior to and from October 23, 
2008, Diagnostic Code 7800 pertains to burn or other scars of 
the head, face, or neck.  Diagnostic Code 7801 pertains to 
burn or other scars not of the head, face, or neck that are 
deep and nonlinear.  Notes following the diagnostic code 
defines a deep scar as one associated with underlying soft 
tissue damage.  The medical evidence reflects that neither of 
these diagnostic codes are for application here, as the 
Veteran's skin disorder affects his feet and his groin, and 
has not been shown to be associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801. 

Under the regulations in effect prior to and from October 23, 
2008, Diagnostic Code 7806 provides a 10 percent evaluation 
when the disorder affects at least 5 percent 


but less than 20 percent of the entire body, or at least 5 
percent but less than 20 percent of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation contemplates at least 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the current criteria, Diagnostic Code 7804 provides 
that one or two scars that are unstable or painful warrant a 
10 percent evaluation, three or four scars that are unstable 
or painful warrant a 20 percent evaluation, and five or more 
scars that are unstable or painful warrant a 30 percent 
evaluation.  Diagnostic Code 7805 directs that scars, 
including linear scars and other effects of scars evaluated 
under Diagnostic Codes 7800, 7801, 7802, and 7804 should be 
evaluated for any additional disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800 
through 7804 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2009).

Prior to May 14, 2009

At a VA examination in October 2004, the Veteran reported 
that he had a rash on his groin and on his feet, which itched 
and was worse in the summer.  He stated that he used 
prescribed creams.  The examiner observed well-demarcated 
borders, with scaliness present in the groin.  The examiner 
found erythema, maceration of the skin, scaliness over the 
plantar surfaces of both feet and between the digits, and the 
toenails were crumbly and thick, with yellow discoloration.  
The examiner diagnosed tinea cruris and tinea pedis and 
indicated that these disorders affected 4 percent of the 
Veteran's total body but no exposed areas.  

VA treatment records dated from February 2004 to March 2009 
show complaints and treatment for onychomycosis, with painful 
onychomycosis from September 


2005 to January 2006.  Nails 1 through 3 on the right and 
nail 3 on the left were affected until July 2006, when all 10 
nails were found to be affected.  Subungual debris was noted 
in 2004.  Private treatment records found onychomycosis in 
2004, with oral antifungal treatment prescribed by VA in 
January 2006.  VA treatment records show tinea cruris was 
active in April 2004 and described as erythematosus and 
scaly.  

There are no medical findings of limitation of motion of any 
body part, including the Veteran's ankle, toes, knees, or hip 
that have been attributed to his service-connected tinea 
pedis and tinea cruris.  Hence, a compensable evaluation due 
to limitation of motion prior to October 23, 2008, is not 
warranted under Diagnostic Code 7805.

Consideration has been given to Diagnostic Code 7805, 
effective October 23, 2008, which requires the evaluation of 
any other disabling affects symptoms not otherwise 
contemplated under other diagnostic codes be evaluated under 
Diagnostic Codes 7800 through 7804 or other appropriate 
diagnostic codes.  However, VA and private medical records do 
not reflect manifestations attributed to the tinea pedis and 
tinea cruris that have not already been contemplated and 
evaluated under Diagnostic 7806.  

Diagnostic Code 7804, effective October 23, 2008, 
contemplates a 20 percent evaluation for three or four scars 
that are unstable or painful.  The medical evidence does not 
show scars, lesions, nodules, or ulcers that are associated 
with the Veteran's service-connected tinea pedis or tinea 
cruris.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the 
noncompensable rating for tinea cruris and tinea pedis prior 
to May 14, 2009 inadequate.  The Veteran's tinea cruris and 
tinea pedis is evaluated as a skin disorder pursuant to 38 
C.F.R. § 4.118, the criteria of which is found by the Board 
to specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's tinea cruris 
and tinea pedis is manifested by 4 percent total body 
affected, without evidence of systemic therapy, 


or that tinea cruris and tinea pedis approximated scars that 
were deep and nonlinear, or that prior to October 23, 2008, 
that tinea cruris and tinea pedis limited function of an 
affected part, or that after October 23, 2008, that tinea 
cruris and tinea pedis approximates that of three or four 
painful unstable scars.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by a noncompensable disability rating 
for his service-connected tinea cruris and tinea pedis prior 
to May 14, 2009.  A rating in excess thereof is provided for 
certain manifestations of the service-connected tinea cruris 
and tinea pedis but the medical evidence of record does not 
demonstrate that such manifestations are present in this 
case.  The noncompensable disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable evaluation at 
any time during the appeal period prior to May 14, 2009.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's tinea 
cruris and tinea pedis is manifested by 4 percent total body 
affected, without evidence of systemic therapy, or that tinea 
cruris and tinea pedis approximated scars that were deep and 
nonlinear, or that prior to October 23, 2008, that tinea 
cruris and tinea pedis limited function of an affected part, 
or that after October 23, 2008, that tinea cruris and tinea 
pedis approximates that of three or four painful unstable 
scars.  Accordingly, a compensable evaluation for tinea 
cruris and tinea pedis prior to May 14, 2009 is not 
warranted.  

Beginning May 14, 2009

At a VA examination in May 2009, the Veteran reported that 
his skin disorders waxed and waned but never fully resolved.  
He reported that they were minimal in appearance, and 
minimally irritating at that time.  He stated he used both 
antifungal powders and creams.  The examiner observed well-
demarcated, mildly excoriated, slightly scaly area in the 
inguinal areas of the groin.  The examiner found mild 


scaliness and mild maceration between the digits of both 
feet, without erythema or drainage.  There was no scarring.  
The examiner diagnosed tinea cruris and tinea pedis and 
indicated that these disorders affected 5 percent of the 
Veteran's total body but no exposed areas.  The examiner 
found that the service-connected skin disorder did not impact 
on the Veteran's ability to perform activities of daily 
living. 

VA treatment records dated in May 2009 show complaints of and 
treatment for onychomycosis in nails 1 through 10.  Toenails 
were described as thick, dystrophic, and crumbly.  

The medical evidence of record does not meet the criteria for 
a rating in excess of the currently assigned 10 percent 
evaluation, as 20 percent or greater of the Veteran's total 
body is not shown to be affected, or that the Veteran was 
prescribed systemic therapy, such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more the past 12 months.

Diagnostic Codes 7802 and 7803 do not provide an evaluation 
greater than 10 percent.  Diagnostic Code 7804, effective 
October 23, 2008, contemplates a 20 percent evaluation for 
three or four scars that are unstable or painful.  The May 
2009 VA examination report specifically found no scarring 
associated with the tinea pedis and tinea cruris.  

Consideration has been given to Diagnostic Code 7805, 
effective October 23, 2008, which requires the evaluation of 
any other disabling affects symptoms not otherwise 
contemplated under other diagnostic codes be evaluated under 
Diagnostic Codes 7800 through 7804 or other appropriate 
diagnostic codes.  However, VA and private medical records do 
not reflect manifestations attributed to the tinea pedis and 
tinea cruris that have not already been contemplated and 
evaluated under Diagnostic 7806.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the 10 
percent rating for tinea cruris and tinea pedis beginning May 
14, 2009 inadequate.  As noted above, the Veteran's tinea 


cruris and tinea pedis is evaluated as a skin disorder 
pursuant to 38 C.F.R. § 4.118, the criteria of which is found 
by the Board to specifically contemplate the level of 
disability and symptomatology.  Beginning May 14, 2009 the 
Veteran's tinea cruris and tinea pedis is manifested by 5 
percent total body affected, without evidence of systemic 
therapy, or that tinea cruris and tinea pedis approximated 
scars that were deep and nonlinear, or that prior to October 
23, 2008, that tinea cruris and tinea pedis limited function 
of an affected part, or that after October 23, 2008, that 
tinea cruris and tinea pedis approximates that of three or 
four painful unstable scars.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by a 10 percent disability rating for 
his service-connected tinea cruris and tinea pedis beginning 
May 14, 2009.  A rating in excess thereof is provided for 
certain manifestations of the service-connected tinea cruris 
and tinea pedis but the medical evidence of record does not 
demonstrate that such manifestations are present in this 
case.  The 10 percent disability rating more than reasonably 
describes the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate and no referral is required.

The preponderance of the evidence is against an evaluation 
greater than 10 percent for tinea cruris and tinea pedis at 
any time since May 14, 2009.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, there is no doubt to be resolved; 
and an evaluation greater than 10 percent for tinea cruris 
and tinea pedis beginning May 14, 2009 is not warranted.


ORDER

Reconsideration of the Veteran's original claim for 
entitlement to service connection of diabetes mellitus, type 
II is warranted, and the appeal is granted to this extent 
only.

An evaluation of 40 percent, and no greater, for right leg 
thrombophlebitis is granted.


A compensable evaluation for tinea cruris and tinea pedis 
prior to May 14, 2009, is denied.

An evaluation greater than 10 percent for tinea cruris and 
tinea pedis beginning May 14, 2009, is denied.


REMAND

As noted above, reconsideration of the Veteran's original 
claim seeking service connection for diabetes mellitus, type 
II is required pursuant to 38 C.F.R. § 3.156(c).  Therefore, 
the RO should readjudicate this claim on the merits.  

Service department records show multiple explosions during a 
fire on the USS FORRESTAL in July 1967.  Deck logs show that 
fires took several days to control and extinguish, and 
witnesses' statements, as well as deck logs, show that the 
fires and explosions were not confined to the flight deck.

The Veteran testified that he was told by personnel on board 
that Agent Orange was among the chemicals that had burned.  
The Veteran's rate at the time he was assigned to the USS 
FORRESTAL was "FN" or Fireman.  At the time of the July 
1967 explosions and fire, records show the Veteran was a 
"DC2" or Damage Controlman 2nd Class Petty Officer.  

The RO attempted to obtain verification that Agent Orange was 
transported on the carrier from the US Joint Services Records 
Research Center, which was unable to verify that Agent Orange 
was transported, stored, or used on board major naval ships.  
However, in the present case, the dates of the incident are 
precise, and the nature of the mishap grave.  Another request 
for this information, specific to the time and place involved 
in this matter, should be made.

In July 2005, the RO issued a rating decision effectuating 
the proposed reduction in the evaluation for left leg 
thrombophlebitis from 40 percent to 20 percent.  In 


August 2005, the Veteran submitted a substantive appeal in 
response to a July 2005 statement of the case, perfecting his 
appeal as to the issues of entitlement to an increased 
evaluation for thrombophlebitis of the right leg and for 
tinea cruris and pedis, new and material evidence to reopen 
the previously denied claim for service connection for 
diabetes mellitus, and for TDIU.  In this document, he argued 
that the thrombophlebitis in his left leg was worse than in 
his right leg and discussed the symptoms arising from his 
thrombophlebitis in terms of both legs.  The Board accepts 
this as a valid notice of disagreement to the July 2005 
reduction in evaluation for the left leg thrombophlebitis.  
However, a statement of the case has not been issued.  While 
it is true that the Veteran has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
issue to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999). 

In September 2009, the Veteran submitted a statement, without 
waiver of RO review.  The statement concerned his service 
duties and post-service employment, and his representative 
indicated that it was offered in support of the pending 
appeal.  This statement must be reviewed by the RO prior to 
adjudication of the claim for entitlement to TDIU by the 
Board.  See 38 C.F.R. § 20.1304.  

Moreover, the issue of TDIU must also be deferred pending the 
RO's effectuation of the increased evaluations granted by 
this decision, and is inextricably intertwined with the 
issues addressed in this remand.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must take any and all action 
necessary to determine if the USS 
FORRESTAL was transporting, storing, or 
otherwise had on board the herbicide 
Agent Orange in July 1969.  This 
development should including, but not be 
limited to requesting information on any 
and all environmental and hazardous 
materials 


incident reports resulting therefrom; and 
any and all hazardous materials inventory 
reports, transport requests or other 
appropriate documentation.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the Veteran's appellate 
rights on the issue of restoration of the 
40 percent evaluation for left leg 
thrombophlebitis, is necessary.  
38 C.F.R. § 19.26 (2009).  The Veteran 
and his representative are reminded that 
to vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the July 2005 rating decision denying 
this claim must be filed.  38 C.F.R. 
§ 20.202 (2009).  If the veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for diabetes mellitus 
and for TDIU, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, a supplemental statement 
of the case must be issued to the Veteran 
and his representative.  


After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


